Citation Nr: 1640965	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  08-12 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for shell fragment wound (SFW) residuals of the right leg.

2.  Entitlement to an evaluation in excess of 10 percent for SFW residuals of the left leg.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the Veteran testified at a videoconference hearing before the undersigned acting Veterans' Law Judge.  A transcript of that hearing is of record.

This case was before the Board in April 2014 and December 2014, when it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  As will be discussed below another remand is required. 

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO pertaining to entitlement to service connection for hearing loss and tinnitus; entitlement to increased ratings for posttraumatic stress disorder, coronary artery disease, status post stenting; and entitlement to a total disability rating based on individual employability due to service-connected disabilities.  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and those issues will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there are outstanding VA and private treatment records.  An August 2015 rating decision indicated that VA treatment records through August 11, 2015 had been electronically reviewed.  Upon a review of the record, the Board finds that VA treatment records subsequent to March 4, 2013 have not been obtained and associated with the claims file by the RO.  As these outstanding records may be relevant to the pending claims, on remand they must be associated with the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).  With regard to private treatment records, in a February 23, 2007 VA Form 21-4142 the Veteran authorized VA to obtain treatment records from Dr. D. L.  Treatment records from Dr. D. L. have not been requested or otherwise obtained.  As the Veteran testified at his hearing that Dr. D. L. treated him for his SFW residuals, on remand reasonable efforts must be made to obtain treatment records from Dr. D. L.

The Board also finds that there has not been substantial compliance with the prior remand directives.  Thus, a remand to ensure compliance is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  In pertinent part, the December 2014 remand directed that the Veteran be provided a VA examination to assess the severity of his right and left leg SFW residuals.  He was afforded a VA muscle injuries examination in March 2015 and a VA scars examination in January 2016.  However, the March 2015 muscle injuries examination report did not indicate, as directed, whether the disability associated with each of the affected muscle group was moderate, moderately severe, or severe.  Likewise, the January 2016 scars examination report did not, as directed, indicate whether the scars associated with the Veteran's SFW were poorly nourished or had repeated ulceration.  Thus, additional clarification is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file treatment records for the Veteran dated from March 4, 2013 to present.  If no records exist the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his SFW residuals and associated scarring, including Dr. D. L.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, return the claims file to the VA examiner who authored the March 2015 muscle injuries examination report, if available, to obtain an addendum opinion.  If that examiner is not available, the claims file should be forwarded to another VA clinician for review.  The clinician must review the Veteran's claims file.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should opine whether the disability associated with each of the affected muscle groups would be considered moderate, moderately severe, or severe.  In this regard, the examiner should comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability.

All opinions must be supported by complete rationale.
4.  Schedule the Veteran for a VA scars examination to determine the current nature and severity of the Veteran's scarring associated with his SFW residuals.  The clinician must review the Veteran's claims file.  Following review of the claims file and examination of the Veteran, indicate whether any scars associated with the Veteran's SFW residuals are superficial, poorly nourished, or have repeated ulceration; or are tender and painful on objective demonstration, as well as document the size of all scars in square centimeters.

All opinions must be supported by complete rationale.

5.  After completing the requested actions and any additional action warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




